DETAILED ACTION
Status of Claims
The following is an Allowability Notice in response to applicant’s filing of a (R)equest for (C)ontinued (E)xamination for Application #13/974,764 on 01/25/2022.  This application was originally filed on 08/23/2013.  This application is a Continuation of Application #11/774,671, filed on 07/09/2007.   
Claims 2-3, 5-6, 9-10, 12, 20, 22, and 26-36 are now pending and have been examined.
Claims 1, 4, 7-8, 11, 13-19, 21, and 23-25 have been previously cancelled by the applicant.


Allowable Subject Matter
Claims 2-3, 5-6, 9-10, 12, 20, 22, and 26-36 are allowed.

The following is an examiner’s statement of reasons for allowance:  The independent claims of the Applicant’s invention recite a method, medium, and system for allowing user-configurable preferences to be set by the user for advertisement targeting after initial customized profile categories based on a composite personality are generated for the user without their direct input.  Demographic and behavioral information is inferred from user activity.  One or more composite categories such as “Luxury Millennial” or “Boat-Loving Retiree” are assigned to the user profile.  A user can then through a series of interfaces view their inferred profile and select or de-select the categories so that the further advertisement targeting is based on those categories that remain selected.

The closest prior art found by the examiner, Lawton, et al., Pre-Grant Publication No. 2007/0146812 A1 teaches user ability to modify their profile, such as demographics or interests, via a user interface.  The system also can infer some profile interests through user activity prior to the user then editing their profile.  However, there is no composite profile categories inferred from demographics and behavior and there is no de-selecting of inferred assigned profiles by the user.  Dasan, Patent No. 5,761,662 teaches deleting of interests from the advertisement targeting profile by the user that were initially added by the user to their profile, LeMole, et al., Patent No. 6,009,410 teaches user modification of their advertisement targeting profile by adding or deleting interests they previously chose,  and Hagen, Pre-Grant Publication No. 2002/0120506 A1 teaches modification of a user advertisement profile through a link to a second interface.  However, none of these references teach a composite profile categories inferred from demographics and behavior and they do not teach de-selecting of inferred assigned profiles by the user.  Further, the examiner determined that even if references were found that initially infer a composite personality category and that taught the deselection of the categories by the user, the combination of four references would seem beyond what could be considered a reasonable and obvious combination, especially given the detail of the claims.  
Per Step 1 of the analysis, Independent claim 2 complies with 35 U.S.C. 101.  The claim is a method, or process.  A process is a statutory category for patentability.  Claim 9 is directed to a computer-readable hardware storage device, which is a statutory category for patentability, an article of manufacture, and which is in conformity with the Kappos Memorandum of 2010.  Claim 20 is directed to a system comprising a processor and memory, and is therefore interpreted as an apparatus.  An apparatus is a statutory category for patentability.  Further, Step 2A, Prong 1 of the analysis includes the identification of one or more abstract ideas in the claims.  The claims include an organization of human activity, namely advertising.  However, the examiner is not of the opinion that the claims are DIRECTED TO “advertising,” but the claims include limitations that use online user activity to generate profile segments that describe a personality composite profile based on inferred demographic and behavior activity.  Further, the claims include a series of interfaces by which the user can filter advertisements that are sent.  This would seem to go beyond merely an organization of human activity or a mental process, as the technology is not merely used as a tool to implement what would otherwise be an abstract idea.  Further, the claims have priority back to 2007, during which the limitations of the claims alone or in combination were not as obvious as they would be during the current time period in 2022.  Therefore, the claims are considered patent eligible under Step 2A, Prong 1 of the analysis.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/LUIS A BROWN/Primary Examiner, Art Unit 3682